Curia, per
Nott, J.
The bill in this case contains various matters, of which it is unnecessary that this court should take any notice; as the only question, submitted to our consideration is that which relates to the land in the possession of the defendant M’Kie. The complainants claim as devisees under the will of their grandfather Joseph High-tower; and the whole case turns upon the construction of his will. It is not pretended that the defendant has any title deeds in his possession, which are necessary to enable complainants to sustain an action at law. No discovery is sought. No ground of equity is alleged, other than that the construction of wills is a matter of equity jurisdiction. But a court of law is as competent to give construction to a will as a court of ^equity. It is said that the court has jurisdiction in all cases of partition. It will be time enousih to decide that question when the case shall occur. There is no question in this case respecting partition. The complainants ask for the whole land, and not for a part. They do not admit that the defendant is entitled to share the property with them. The complainants had a plain and adequate remedy at law ; and the bill was therefore properly dismissed. The decree of the chancellor is therefore affirmed.

Decree affirmed.